Motion Denied; Petition for Writ of Mandamus Denied and Memorandum Opinion
filed July 12, 2012.




                                          In The

                         Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00640-CR
                                    ____________

                         IN RE ROLAND RAY DONATTO, Relator


                               ORIGINAL PROCEEDING
                                 WRIT OF MANDAMUS
                                    185th District Court
                                     Harris County, Texas
                             Trial Court Cause No. 1203417-A




                         MEMORANDUM                  OPINION

       On July 11, 2012, relator Roland Ray Donatto filed a petition for writ of mandamus
in this court and a motion for emergency stay. See Tex. Gov’t Code Ann. § 22.221
(Vernon 2004); see also Tex. R. App. P. 52. Relator complains that respondent, the
Honorable Susan Brown, presiding judge of the 185th District Court of Harris County,
filed the State's motion to revoke his community supervision and directed the clerk to issue
capias for his arrest.
       To be entitled to mandamus relief in a criminal case, a relator must show that he has
no adequate remedy at law to redress his alleged harm, and that what he seeks to compel is
a ministerial act not involving a discretionary or judicial decision. State ex rel. Young v.
Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App.
2007) (orig. proceeding). Relator has not established that he is entitled to mandamus
relief. Accordingly, we deny relator’s petition for writ of mandamus and motion for
emergency stay.


                                          PER CURIAM

Panel consists of Justices Frost, Boyce, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2